Putnam Investments One Post Office Square Boston, MA 02109 February 11, 2011 Securities and Exchange Commission treet NE Washington, DC 20549 RE: Proxy Materials for: Putnam Municipal Opportunities Trust (Reg. No. 33-60790) (811-07626); (the Fund) Ladies and Gentlemen: Pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, we are transmitting for filing via the EDGAR system preliminary proxy materials in connection with a regular meeting of shareholders of the Fund to be held in 2011. Very truly yours, /s/ Carlo N. Forcione Carlo N. Forcione Vice President and Counsel cc: James E. Thomas, Esq.
